                                                                                   DOCKET NO._ _
                                                                                   U.S. DISTRICT COURT
                                                                              WESTERN DISTRICT OF WISCONSIN

                     IN THE UNITED ST ATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN
                                                                                    DEC 12 2018
                                                                            FILED
                                                                    PETER OPPENEER, CLERK
UNITED STATES OF AMERICA                                     INFORMATION

              V.                                  Case No.     ft - t f<.,. I(.plf - 7.D P
                                                             21 u.s.c.    § 846
F AROOQ SHAHZAD,                                             18 u.s.c.    § 2342


                            Defendant.



THE UNITED STATES ATTORNEY CHARGES:

                                         COUNTl

      Beginning on or about July 1, 2015 and continuing through on or about May 31,

2016, the defendant,

                                  F AROOQ SHAHZAD,

knowingly and intentionally conspired with Z.S., L.K., T.E. and others to distribute and

possess with intent to distribute mixtures and substances containing detectable

amounts of the following controlled substances and controlled substance analogues:

AMB-FUBINACA, AB-FUBINACA, 5F-AB-PINACA, XLR-11, and AM-2201, in

violation of Title 21, United States Code, Sections 841(a)(1) and 813.

              (All in violation of Title 21, United States Code, Section 846.)

                                         COUNT2

      On or about June 3, 2016, in the Western District of Wisconsin, the defendant,

                                  FAROOQSHAHZAD,
knowingly purchased and possessed contraband smokeless tobacco as that term is

defined in Title 18, United States Code, Section 2341, specifically, a quantity of 720

single-unit consumer-sized packages of smokeless tobacco.

               (In violation of Title 18, United States Code, Section 2342.)



Date                                             SCOTT C. BLADER
                                                 United States Attorney_ _




                                             2
